filed, calendared, and clients are advised; the mentor will ensure that
                Cantor maintains a proper accounting system and will review the trust
                account; the mentor shall submit a quarterly report to Bar Counsel about
                Cantor's progress and any issues that may have developed; (3) the
                mentoring agreement shall be executed by Cantor and the mentor within
                30 days of the hearing; (4) Cantor shall submit a quarterly report to Bar
                Counsel providing an update as to his place of employment, area(s) of
                practice, his caseload, and any issues that may have developed; and (4)
                Cantor shall pay the actual costs of the disciplinary proceedings, excluding
                Bar Counsel and staff salaries, within one year.
                            Based on our review of the record, we conclude that the guilty
                plea agreement should be approved. See SCR 113(1). We hereby impose a
                stayed sixth-month-and-one-day suspension. Additionally, Cantor must
                comply with all of the conditions in the plea agreement, as outlined above.
                Cantor and the State Bar shall comply with the applicable provisions of
                SCR 121.1 and SCR 115 and 116, if necessary.
                            It is so ORDERED.'
                                                                , CA.
                                        Hardesty



                                                              erry



                Gibbons                                    Pickering

                      'The Honorable Nancy M. Saitta, Justice, voluntarily recused
                herself from participation in the decision of this matter.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                  DOUGLAS, J., dissenting:

                             I would reject the plea.



                                                        Douglas




                  cc: Chair, Southern Nevada Disciplinary Board
                       Sean Claggett & Associates, Inc.
                       Bar Counsel, State Bar of Nevada
                       Kimberly Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                          3
(0) 1947A    en